Citation Nr: 1103837	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-32 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1. Entitlement to service connection for colorectal cancer, to 
include as due to asbestos exposure.

2. Entitlement to service connection for hepatitis B.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1967 to November 1986.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a March 2008 rating 
decision of the San Diego, California Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, denied 
service connection for colorectal cancer and hepatitis B.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required. 


REMAND

In the Veteran's September 2009 VA Form 9 (substantive appeal), 
he requested that he be scheduled for a hearing before a member 
of the Board at his local VA office.  In October 2009, the RO 
advised the Veteran of his various hearing options.  In response, 
he indicated that he wanted a hearing before a member of the 
Board in Washington, DC.  See October 2009 hearing option 
election form.  In January 2011, the Veteran was advised that 
such a hearing had been scheduled for March 17, 2011.  In 
correspondence received later in January 2011, he explained that 
due to financial constraints, he would not be able to travel to 
Washington, DC, and requested a "hearing with the Veterans Law 
Judge to be held via videoconference at [his] local VA office."

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing to 
appear in person.  See also 38 U.S.C.A. § 7107 (pertaining 
specifically to hearings before the Board).  As videoconference 
(and Travel Board) hearings are scheduled by the RO, the case 
must be remanded for such action.



Accordingly, the case is REMANDED for the following:

Arrangements should be made for the Veteran 
to be scheduled for a videoconference hearing 
before the Board at his local RO.  [The Board 
notes that in the Veteran's January 2011 
correspondence, he indicated he would be out 
of the country, and unavailable, from January 
16, 2011 to March 1, 2011.]  The case should 
then be processed in accordance with 
established appellate practices.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

